DETAILED ACTION
Response to Amendment
This action is in response to amendment filed May 06, 2022 for the application # 16/860,900 filed on April 28, 2020. Claims 1-6, 8-13, and 15-19 are pending and are directed toward SYSTEM FOR EVALUATION AND WEIGHTING OF RESOURCE USAGE ACTIVITY.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-6, 8-13, and 15-19 have been fully considered, but they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over over Alavandar et al. (US 2011/0265162, Pub. Date: Oct. 27, 2011), in view of Zhou et al. (US 11,023,896, Filed: Jun. 20, 2019), hereinafter referred to as Alavandar and Meshach.
As per claim 1, Alavandar teaches a system for evaluation and weighting of resource activity data (holistic risk-based identity establishment for eligibility determinations in context of an application. Alavandar, [0001]), the system comprising:
at least one memory device with computer-readable program code stored thereon (Any combination of one or more computer usable or computer readable medium(s) may be utilized. Alavandar, [0020]);
at least one communication device (In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. Alavandar, [0020]);
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer, Alavandar, [0021]) is configured to cause the at least one processing device to:
establish a communicable link to a user device via a user application (In system 100, a user 110 interacting with an application 122 can trigger event 118 to be communicated to service oriented architecture (SOA) environment 130. Alavandar, [0025]);
receive a request from the user device to enroll a user in the system for evaluation and weighting of resource activity data (For instance, a user 110 enrolling in a healthcare program via a Web site of a healthcare provider can initiate an identity validation event to verify the identity of user 110. Alavandar, [0025]);
enroll the user in the system for evaluation and weighting of resource activity data, wherein enrolling the user comprises generating a user configuration to store resource activity data from the user (SOA environment 130 can perform risk-based individual identification verification and a separate eligibility determination (which generates an eligibility risk) in response to user 110 interaction with application 122. Alavandar, [0025]);
receive resource activity data from the user device (That is, user 110 identity 116 can be associated with a collection of data ( e.g., case 128) able to identify a user 110 and determine user 110 request. In one embodiment, case 128 can store information regarding a user 110 requesting enrollment in a service and/or benefits program. Alavandar, [0027]);
identify evaluation criteria for the resource activity data by detecting commonalities in metadata associated with the resource activity data and one or more historical data (Application specific and case specific values can be defined for a set of different identity artifacts, where each identity artifact is a type of artifact for determining an identity of a user. Application specific and case specific values representing configurable eligibility criteria can be defined and stored. Application specific and case specific values representing factors (such as primary and secondary factors) for security risk computations can be stored. Application specific and case specific rules can be defined for calculating identity scores, eligibility scores, and security risks scores. Alavandar, [0008]); and 
calculate an evaluation score for the user, wherein the evaluation score is generated by combining the evaluation criteria (Statements 176 can be utilized by environment 130 components and/or human agents to perform end-to-end-risk-based assessments for identity establishment and eligibility determinations with respect to case specific criteria and application specific requirements. For instance, environment 130 can be used simultaneously by multiple applications 122 for determining identity and establishing eligibility for multiple service/benefits programs. Alavandar, [0035]);
Alavandar teaches the system of claim 1, further configured to generate a preemptive alert and push the alert to the user via the user application (Alavandar, [0051]), but does not teach geolocation, Zhou however teaches
append any data linked to the resource activity data such as merchants, accounts, or resource transfer channels to the evaluation criteria (FIG. 14C shows the variable is monitored every interval 1450 (1450 A-1450Z). In each interface, service system 105 may evaluate the status of the variable to determine if it has exceeded threshold 1460. Triggering events are independent of the modifications to the variable, which instead monitor each event individually to determine abnormality. For example, when a first transaction arrives to service system 105 in time 1456, service system may add the event and its information to the state variable. Then, when in time 1458 a new event reaches service system 105, there is no accumulation of the amounts. Rather, service system 105 may apply a comprehensive computation including each one of the events separately and evaluating historic trends. Zhou, Column 37, lines 42-54);
based on frequency of the appended data for multiple resource transfers (For example, the disclosed systems and methods may be applicable to data streams with data transactions to capture when a user performs high frequency transactions in a short amount of time. For such applications, the disclosed systems and methods may process transaction information in real-time and calculate frequency, origin, and amount of transactions quickly, and accurately. Further, for such applications the disclosed systems and methods may provide a platform for stable and scalable analysis that can be incorporated in data streams from different sources. Zhou, Column 6, lines 42-52), calculate a weighted evaluation criteria for a merchant (Thus, service system 105 may add weights to different events based on the type of prediction or assessment that is being performed, assigning a higher weight to highly relevant events and a lower weight to less relevant transactions. The weighting assignment to events in step 908 may be based on processes further described in connection with FIG. 12. Zhou, Column 30, lines 35-41);
receive data from the user device or a third party indicating a geolocation for user corresponds to a geolocation of the merchant (Alternatively, or additionally, client systems 190 may host e-commerce websites. In some embodiments, client systems 190 may provide services to client devices 150. In other embodiments, client systems 190 and client devices 150 may be operated by the same users and may be geographically co-located. In yet other embodiments, client systems 190 and client devices 150 may be independent from each other. Zhou, Column 8, lines 63-65 - Column 9, lines 1-3) associated with the weighted evaluation criteria (computing a probability of fraud based on weighted state variables using a predictive model, weights of the weighted state variables being based on the extracted keys; Zhou, Column 41, lines 18-21, and The keys may include characteristics of the events. For example, keys may include IP address, Client ID, account number, geographical location, or other identifying information of the event. Zhou, Column 16, lines 39-43); and
generate a preemptive alert and push the alert to the user via the user application, wherein the preemptive alert comprises a warning message that conducting a resource transfer with the merchant may incur a lower evaluation score for the user (In one instance, server 134 can perform notification functionality based on risk result 310. In one embodiment of the instance, server 134 can notify user 110 and/or an adjudicator of denial or approval of case 128. Notification can include, but is not limited to, digitally encoded notifications and/or non-digitally encoded notifications. For instance, server 134 can automatically notify a user 110 of eligibility for a desired program via email. In one instance, notifications can include message passing functionality able to automatically update external entities ( e.g., non-valid watch list) based on result 310. Alavandar, [0051], and In phase 630, specific risk factors can be assessed based on business risk rules. Risk assessment alerts can be triggered by new case events and risk factors which can be traceable. Trust scores can be created and continuously updated which can be assigned to data sources at multiple levels of granularity. Business intelligence and optimization techniques can be used to continuously analyze and provide feedback. For example, business intelligence can be used to identify patterns and/or behaviors of interest such as nonvalid identity presentments. Alavandar, [0066], and In one embodiment, criteria 174 can have weighted values enabling criteria prioritization to be achieved. Alavandar, [0057]).
Alavandar in view of Zhou are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alavandar in view of Zhou. This would have been desirable because one possible method of ensuring that an attacker who obtains the password or gains physical access to the system of an employee does not access the enterprise’s network is via the use of location awareness information, (Meshach, page 36), see also (Alavandar, [0066]), and With such diversity of considerations, but quick response based on low complexity operations, conclusions and calculations of fraud may be highly accurate (Zhou, Column 4, lines 27-30).

As per claim 2, Alavandar in view of Zhou teaches the system of claim 1, wherein enrolling the user further comprises requesting authorization from the user to access resource activity data from one or more third parties (Alavandar, [0031], [0027]).
As per claim 3, Alavandar in view of Zhou teaches the system of claim 1, wherein historical data is received from one or more multiple communication channels, and further comprises data regarding recent events, anomalies, reported malfeasant activity, reported data breaches, and known vulnerabilities associated with particular merchants, resource channels, or resource accounts (Alavandar, [0054]).
As per claim 4, Alavandar in view of Zhou teaches the system of claim 1, wherein evaluation criteria further comprises a weighted percentage value calculated based on potential or actual loss associated with one or more historical data (Alavandar, [0057]).
As per claim 5, Alavandar in view of Zhou teaches the system of claim 1, further configured to determine reward eligibility based on the evaluation score for the user, wherein a higher evaluation score corresponds to a broader eligibility for rewards (Alavandar,[0046]- [0048]).
As per claim 6, Alavandar in view of Zhou teaches the system of claim 5, further configured to push an reward alert to the user via the user application, wherein the reward alert includes information indicating the user's evaluation score and reward eligibility (Alavandar, [0050]).
Claims 8-13, and 15-19 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492